Title: From Thomas Jefferson to George Jefferson, 5 August 1802
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Aug. 5. 1802.
          
          Yesterday arrived our packages sent up by the boats. I find that during my stay here we shall want another supply of a couple of [hogsh.] more of syrup of punch, which therefore it will be as well to get at [once and] forward when practicible as the boat-navigation is precarious.
          By yesterday’s post [I learnt] that mr Short arrived on the 28th. at Norfolk, & is to proceed via Baltimore to Washington to see me. whence he will probably come by Richmond to this place. he will probably want money for his expences. the 198. D. of his [which] [. . .] with you to mr Barnes’s account, and any balance of mine place at his service; and should he want beyond that & you can advance it with convenience, I will instantly have it remitted from Washington. Accept assurances of my affectionate attachment.
          
            Th: Jefferson
          
          
            P.S. be so good as to deliver the inclosed to mr Short on his arrival at Richmond.
          
        